Judgment, Supreme Court, New York County (Carol Berkman, J., at suppression motion; Dorothy Cropper, J., at plea and sentence), rendered March 13, 2000, convicting defendant of assault in the second degree, and sentencing him, as a second felony offender, to a term of four years, unanimously affirmed.
The court properly denied defendant’s suppression motion without a hearing. The totality of the record, with particular reference to the motion court’s colloquy with counsel concerning the facts of the case, establishes that defendant’s allegations were insufficient, in light of his access to relevant information, to raise a factual issue warranting a hearing (see People v Jones, 95 NY2d 721, 728-729 [2001]; People v Soto, 284 AD2d 158 [2001], lv denied 96 NY2d 924 [2001]; People v Rosario, 245 AD2d 151 [1997], lv denied 91 NY2d 896 [1998]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Saxe, Sullivan, Wallach and Williams, JJ.